Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 03, 2016

The Court of Appeals hereby passes the following order:

A16A1671. RHONDA LEE BARNEY et al. v. RENASANT BANK f/k/a
    MERCHANTS & FARMERS BANK.

      Renasant Bank, formerly known as Merchants & Farmers Bank, filed suit to
set aside allegedly fraudulent transfers made to sisters Rhonda Lee Barney and Gloria
Whitney Harrell. In December 2013, the trial court entered a consent order resolving
the dispute. In December 2015, Barney and Harrell filed a motion to set aside the
consent order under OCGA § 9-11-60 (d). The trial court denied the motion, and
Barney and Harrell appeal.
      Pursuant to OCGA § 5-6-35 (a) (8), an appeal from an order denying a motion
to set aside a judgment under OCGA § 9-11-60 (d) must be taken by application for
discretionary review. See Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640
SE2d 688) (2006). Barney’s and Harrell’s failure to file a discretionary application
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED. See
id.

                                       Court of Appeals of the State of Georgia
                                                                            06/03/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.